United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
Hanover, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0124
Issued: March 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 26, 2015 appellant filed a timely appeal from a May 1, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation benefits, effective May 3, 2015, as she was no longer disabled due to her accepted
work-related conditions.
FACTUAL HISTORY
On September 5, 2013 appellant, then a 34-year-old federal air marshal, filed a traumatic
injury claim (Form CA-1) for an injury sustained on July 12, 2013 while boarding an airplane in
1

5 U.S.C. § 8101 et seq.

the performance of her federal duties. She had a backpack on her back and was pulling her
carry-on luggage when her foot caught onto the jet bridge. Appellant fell forward with all the
weight on her back. She stopped work on September 6, 2013 and claimed compensation from
that date forward. OWCP accepted the claim for degeneration of lumbar or lumbosacral
intervertebral disc, displacement of lumbar intervertebral disc without myelopathy, and sciatica.
Appellant received on the periodic rolls as of December 15, 2013.
In a May 2, 2014 report, Dr. Peter Rinaldi, a Board-certified family practitioner, opined
that appellant was unable to perform the essential functions of her position. In a work capacity
evaluation, he provided work restrictions. Dr. Rinaldi advised that appellant had major
psychological stress from her disability which affected her athletic lifestyle and ability to work.
He also noted that she was on narcotic pain medication which impacted driving and cognition.
In a June 5, 2014 report, Dr. Vivian M. Moise, a Board-certified physiatrist, noted
appellant’s history of injury and advised that the negative electromyelogram (EMG) and negative
magnetic resonance imaging (MRI) scan reports showed no significant nerve impingement or
disc touching the left L5 nerve root, which was thought to be a possible etiologic factor for her
ongoing pain. She indicated that even after biofeedback and left L5 nerve block treatment, she
did not believe appellant would ever be able to safely return to her prior occupation. On July 31,
2014 Dr. Moise opined that appellant was not a surgical candidate and would be at maximum
medical improvement (MMI) after a trial of biofeedback and repeat left L5 injections. She
opined that appellant would need a permanent lighter-duty job, without prolonged sitting.
Dr. Moise indicated that appellant’s lumbar strain was unchanged.
On May 12, 2014 OWCP referred appellant to Dr. Alfred I. Blue, a Board-certified
orthopedic surgeon, for a second opinion examination to determine appellant’s disability status.
Appellant underwent a functional capacity evaluation (FCE) on July 23, 2014 by
J. Zachary Strandy, a physical therapist. In this report Mr. Strandy noted that, while appellant
gave maximal effort, some symptom magnification appeared to be present. Appellant’s high
pain reports were not consistently supported by objective signs of discomfort, decline in
performance or acute signs of distress. Mr. Strandy related that appellant’s perception of her
abilities was less than what she actually could do. He further explained that appellant presented
with organic impairments secondary to her work injury, which resulted in functional limitations,
ultimately affecting her work tolerance and abilities. Mr. Strandy found that appellant
demonstrated full-time work ability, with restrictions. Restrictions were at the sedentary
physical demand level, with limited walking, standing, and sitting.
On August 14, 2014 OWCP received the second opinion report from Dr. Blue. Dr. Blue
noted appellant’s history of injury and his review of the statement of accepted facts and the
complete medical record. He provided examination findings (from a June 7, 2014 examination)
and diagnosed mechanical low back pain with degenerative changes aggravated by a July 12,
2013 work injury. Dr. Blue reported that appellant’s lower back had not returned to preinjury
status. He noted that there was no evidence of EMG changes and thus no definite permanent
weakness by EMG. Dr. Blue found appellant at MMI. He noted that appellant had undergone an
FCE and that, based on that evaluation, it was his opinion that appellant did not have any work
restrictions and should not require a work hardening program. Dr. Blue explained that there

2

were no restrictions related to the work injury based on his examination and the fact that the FCE
noted symptom magnification.
In an August 18, 2014 report, Dr. Rinaldi advised that appellant was incapable of ever
returning to her prior position as a federal air marshal. He advised that this opinion was
supported by Dr. Moise and by the July 23, 2014 the FCE.
OWCP determined that a conflict of medical opinion existed between appellant’s treating
physicians, Dr. Rinaldi and Dr. Moise, and OWCP’s second opinion physician, Dr. Blue,
regarding appellant’s ability to return to work. Therefore an impartial evaluation was arranged
with Dr. Lowell Anderson, a Board-certified orthopedic surgeon, to resolve the conflict in
medical opinion.
In an October 30, 2014 report, Dr. Anderson reviewed appellant’s history of injury, the
statement of accepted facts (SOAF), and appellant’s medical record. He thereafter set forth
examination findings. Dr. Anderson determined that, based on his examination findings and
inconsistency with her history and other sources of information, appellant did not have any
work-related disability from the July 12, 2013 work injury. He indicated that her history and
examination findings were inconsistent with subjective complaints. Dr. Anderson explained that
nonphysiologic findings, including symptom magnification indicated that she was capable of
performing her date-of-injury job. He indicated that appellant had no significant limitations that
could be documented with objective findings or contemporaneous medical records. No imaging
studies or diagnostic studies corroborated her subjective complaints. Dr. Anderson opined that
MMI had been reached but, due to appellant’s conviction that she was disabled, it was unlikely
that she would be able to return to full-time, full-duty work activity. He opined that appellant
had no significant limiting factors that would preclude her from returning to unrestricted work
activity. Dr. Anderson, therefore, opined that appellant could perform the physical activities
described in the job analysis.
On November 19, 2014 OWCP issued a notice of proposed termination of wage-loss
compensation benefits to appellant. It credited that Dr. Anderson’s impartial medical opinion
constituted the special weight of the medical evidence and established that appellant no longer
was disabled from work due to her work injury. Appellant was provided 30 days in which to
submit additional evidence or argument.
OWCP received a December 15, 2014 narrative statement from appellant. Appellant
expressed her concerns that both Dr. Anderson and Dr. Blue’s opinions, which found that she
could return to work, conflicted with the FCE performed by Mr. Strandy.
In a January 8, 2015 report, Dr. Rinaldi diagnosed subacute lumbar radiculopathy,
herniated lumbar intervertebral disc, anxiety, depression and insomnia unspecified and indicated
that appellant’s work capacity had not changed.
By decision dated May 1, 2015, OWCP terminated appellant’s wage-loss compensation
benefits, effective May 3, 2015, as the special weight of the medical evidence of file established
that she was no longer disabled from work as a result of the July 12, 2013 work injury.
Appellant’s claim remained open for medical treatment.

3

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his or her employment, OWCP may not terminate compensation without establishing that the
disability had ceased or that it was no longer related to the employment.2 Its burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.3
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.4 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.5 In situations where there exist opposing medical reports of virtually
equal weight and rationale and the case is referred to an impartial medical specialist for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, must be given special weight.6
ANALYSIS
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
benefits as her accepted conditions no longer caused disability.7
OWCP accepted appellant’s claim for aggravation of sciatica, aggravation of
displacement of lumbar intervertebral disc without myelopathy, and aggravation of degeneration
of lumbar or lumbosacral intervertebral disc. It terminated her wage-loss compensation benefits
finding that the accepted employment-related conditions no longer caused disability based on the
opinion of the impartial medical examiner, Dr. Anderson. It is OWCP that bears the burden to
justify modification or termination of benefits.8
OWCP referred appellant to Dr. Anderson to resolve the conflict in medical opinion
between appellant’s treating physicians, Drs. Rinaldi and Moise, who opined that she continued
to be totally disabled, and the OWCP referral physician Dr. Blue, who found appellant was at
2

Jason C. Armstrong, 40 ECAB 907 (1989).

3

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

5 U.S.C. § 8123(a).

5

20 C.F.R. § 10.321.

6

Gloria J. Godfrey, 52 ECAB 486 (2001); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

7

See H.P., Docket No. 15-0568 (issued September 14, 2015).

8

See Curtis Hall, 45 ECAB 316 (1994); see also K.B., Docket No. 15-11 (issued April 7, 2015).

4

MMI and had no restrictions related to the work injury. OWCP referred appellant to
Dr. Anderson to resolve the conflict in medical opinion evidence, pursuant to 5 U.S.C. § 8123(a).
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation benefits based on the October 30, 2014 referee opinion of Dr. Anderson.
Dr. Anderson reviewed the SOAF and the medical record, including the FCE, and set forth
examination findings. He noted that appellant’s history and examination findings were
inconsistent with subjective complaints and that nonphysiologic findings, symptom
magnification, and alternate source of information supported that she was capable of performing
her date-of-injury job. Dr. Anderson found no significant limitations that could be documented
with objective findings or contemporaneous medical records and the imaging studies and
diagnostic studies did not corroborate her subjective complaints. He opined that MMI had been
reached but, due to appellant’s disability conviction, it was unlikely that she would be able to
return to full-time, full-duty work activity. Dr. Anderson reiterated the significant discrepancy
between the subjective complaints and objective findings on physical examination, imaging
studies and electrodiagnostic studies, as well as observed activities. He opined that appellant had
no significant limiting factors that would preclude her from returning to unrestricted work
activity and opined that she could perform the physical activities described in the job analysis.
The Board finds that Dr. Anderson’s report represents the special weight of the medical
evidence and OWCP properly relied on his report in terminating appellant’s wage-loss
compensation benefits. The Board finds that he had full knowledge of the relevant facts and
evaluated the course of her condition, he is a specialist in the appropriate field, his opinion is
based on proper factual and medical history, and his report contained a detailed summary of this
history. Dr. Anderson addressed the medical records and made his own examination findings to
reach a reasoned conclusion regarding appellant’s condition and to support her full-duty release.9
At the time appellant’s wage-loss compensation benefits were terminated, he found no basis on
which to attribute continued disability to her accepted conditions. Dr. Anderson’s opinion as set
forth in his October 30, 2014 report is found to be probative evidence and reliable. The Board
finds that his opinion constitutes the special weight of the medical evidence and is sufficient to
justify OWCP’s termination of wage-loss compensation benefits.
In his January 8, 2015 report, Dr. Rinaldi opined that appellant’s work capacity had not
changed. However, he offered no objective findings to support such a conclusion and diagnosed
additional medical conditions, which have not been accepted by OWCP as causally related to the
July 12, 2013 employment injury.10 Thus, Dr. Rinaldi’s report is of diminished probative value
and is insufficient to overcome the special weight properly accorded to Dr. Anderson’s report as
the impartial medical examiner, or to create a new conflict.11 Reports from a physician who was
9

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).
10

See T.M., Docket No. 08-975 (issued February 6, 2009) (for conditions not accepted or approved by OWCP as
being due to an employment injury, the claimant bears the burden of proof to establish that the condition is causally
related to the employment injury through the submission of rationalized medical evidence).
11

See Dorothy Sidwell, 41 ECAB 857 (1990); J.M., Docket No. 11-1257 (issued January 18, 2012).

5

on one side of a medical conflict that an impartial medical examiner resolved are generally
insufficient to overcome the weight of the impartial medical examiner, or to create a new
conflict.12
On appeal, and before OWCP, appellant argues that her treating physicians and the FCE
supports that she cannot return to her date-of-injury position. However, the Board finds that the
special weight of the medical opinion evidence rests with the opinion of Dr. Anderson who
opined that appellant was no longer disabled from work based on his review of the entire case
file, a thorough physical examination and provided a well-reasoned and unequivocal medical
opinion sufficient to resolve the conflict in medical opinion evidence.
CONCLUSION
The Board finds OWCP properly terminated appellant’s wage-loss compensation benefits
as she is no longer disabled from work due to her accepted conditions.
ORDER
IT IS HEREBY ORDERED THAT the May 1, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 18, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

D.V., Docket No. 15-1895 (issued February 22, 2016); see also I.J., 59 ECAB 408 (2013).

6

